DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/18/2022, with respect to the claim objection and non-statutory double patenting rejection have been fully considered and are persuasive.  The claim objection and non-statutory double patenting rejection have been withdrawn. 
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.  Applicant is arguing that the amended limitations incorporating the concept of dynamically switching between different types of distortion correction projections based on receiving user input overcomes the prior art of record.  The examiner respectfully disagrees.  Ahiska discloses in para. 0102 that any number of tables are used to correct any geometric distortion that varies as a function of some parameter of the system.  A separate and distinct mapping table or set of mapping tables are determined for several different optical systems.  Also, in para. 0101, the projection of the image onto the sensor is adjusted.  Also, in para. 0099, The image processing circuit is informed of the setting by the user.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Ahiska (US 20100002071).

Regarding claim 11, Fursich discloses 
each camera comprising: an image sensor having an optical center; and [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens, [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a multi-camera device, comprising:
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and
a controller configured to: for each camera of the plurality of cameras, acquire a first raw image of the scene via the image sensor of the camera; select a first type of distortion correction projection from a plurality of different types of  distortion correction projections; generate a first distortion corrected image from the first raw image by translating pixel locations of pixels of the first raw image according to the selected first type of distortion correction projection; 
output a first stitched panorama image of the scene based on first distortion corrected images to each of the plurality of cameras;
receive user input that changes an operating mode of the multi-camera device;
for each of the plurality of cameras, dynamically select a second type of distortion correction projection different than the first type of distortion correction projection from the plurality of different types of distortion correction projections based on the change in operating mode of the multi-camera device; 
acquire a second raw image of the scene via the image sensor of the camera; generate a second distortion corrected image from the second raw image by 
output a second stitched panorama image of the scene based on second distortion corrected images corresponding to each of the plurality of cameras.
However, Jones does disclose
a multi-camera device, comprising: [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
output a first stitched panorama image of the scene based on first distortion corrected images to each of the plurality of cameras; [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0002, stabilizing an image and minimizing distortions.]
output a second stitched panorama image of the scene based on [See Jones [0004] Multi-sensor imaging devices generating panoramic images (i.e. atleast two panoramic images due to the plural nature of images).  Also, see 0002, stabilizing an image and minimizing distortions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich to add the teachings of Jones, in order to minimize distortions for multi-sensor imaging [See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
a controller configured to: for each camera of the plurality of cameras, acquire a first raw image of the scene via the image sensor of the camera; select a first type of distortion correction projection from a plurality of different types of  distortion correction projections; generate a first distortion corrected image from the first raw image by translating pixel locations of pixels of the first raw image according to the selected first type of distortion correction projection; 
receive user input that changes an operating mode of the multi-camera device;
for each of the plurality of cameras, dynamically select a second type of distortion correction projection different than the first type of distortion correction projection from the plurality of different types of distortion correction projections based on the change in operating mode of the multi-camera device; 
acquire a second raw image of the scene via the image sensor of the camera; generate a second distortion corrected image from the second raw image by translating pixel locations of pixels of the second raw image according to the selected type of distortion correction projection; and 
However, Ahiska does disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see 0099, mapping tables selected based on focal length and/or aperture setting.  Also, see Fig. 14.  Therefore, Ahiska shows that a specific mapping table is chosen based on operating conditions.]
receive user input that changes an operating mode of the multi-camera device; [See Ahiska [0099] The image processing circuit within the camera is informed of the setting by the user.]
for each of the plurality of cameras, dynamically select a second type of distortion correction projection different than the first type of distortion correction projection from the plurality of different types of distortion correction projections based on the change in operating mode of the multi-camera device; [See Ahiska [0099-0102] Multiple distinct mapping tables to correct geometric distortion for projection.  Also, see 0102, any number of tables are used to correct any geometric distortion that varies as a function of some parameter of the system.  Also, see Fig. 8, two cameras.]
acquire a second raw image of the scene via the image sensor of the camera; generate a second distortion corrected image from the second raw image by translating pixel locations of pixels of the second raw image according to the selected type of distortion correction projection; and [See Ahisak [0067 and 0099-0102] Using mapping tables to correct/remove distortion based on focal length and/or aperture setting.  Also, see abstract, video camera (i.e. capturing multiple images including the claimed second images.]
[See Ahisak [0067 and 0099-0102] Using mapping tables to correct/remove distortion based on focal length and/or aperture setting.  Also, see abstract, video camera (i.e. capturing multiple images including the claimed second images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ahiska, in order to apply image processing to enhance visual information when correcting a distorted fisheye/wide-view image by incorporating the type of lens and/or type of image sensor utilized in the cameras such that the appropriate image correction is utilized.


wherein the first stitched panorama image is a 360-degree image of the scene, and wherein the second stitched panorama image is a 360-degree image of the scene.  
However, Jones does disclose
wherein the first stitched panorama image is a 360-degree image of the scene, and wherein the second stitched panorama image is a 360-degree image of the scene.  [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0004, panoramic images.]
Applying the same motivation as applied in claim 11.

Regarding claim 36, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 36.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Goseberg et al. (herein after will be referred to as Goseberg) (US 20160044284).

Regarding claim 14, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  
However, Goseberg discloses
the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  [See Goseberg [0036] Centered imagers suffer under low resolution in the horizontal view area.  Also, see Fig. 9B, same resolution in different circular areas in the imager.  Since the camera is fixed (i.e. vehicular camera), these resolution areas are defined for certain distances.  Also, see 0037, center camera uses a vertically offset lens 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Goseberg, in order to evidence the resolution distribution of a shifted lens-image sensor system as in Fursich.  Furthermore, these resolution distribution is deemed to be uniform across each camera for a more uniform appears and enhanced clarity along the horizon region [See Goseberg [0037]].

s 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20170061687).

Regarding claim 22, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the plurality of different types of distortion correction projections includes a cylindrical projection.
However, Hong does disclose
wherein the plurality of different types of distortion correction projections includes a cylindrical projection.  [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Hong, in order to apply previously known projection method for wide FOV images and to avoid sacrificing image quality [See Hong [0003]].

Regarding claim 23, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the plurality of different types of distortion correction projections includes a spherical projection.  
However, Hong does disclose
wherein the plurality of different types of  distortion correction projections includes a spherical projection. [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
Applying the same motivation as applied in claim 22.

Claims 24-25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ahiska (US 20100002071) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 24, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the first stitched panorama image, wherein the controller is configured to evaluate the second stiched panorama image with one or more machine-learning object-detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the second stitched panorama image.  
However, Lukac does disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the first stitched panorama image, wherein the controller is configured to evaluate the second stitched panorama image with one or more machine-learning object-detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the second stitched panorama image.  [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score.  It is also obvious to perform duplication of parts for generating multiple panoramic images over the time of the camera capturing images and to perform the same object recognition steps using the same machine learning.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].


wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the first stitched panorama image and the second stitched panorama image.
However, Lukac does disclose
wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the first stitched panorama image and the second stitched panorama image.  [See Lukac [0104] Detect objects such as pedestrians (which comprise a face), etc using machine learning models.  It is obvious to perform duplication of parts for generating multiple panoramic images over the time of the camera capturing images and to perform the same object recognition steps using machine learning.]
Applying the same motivation as applied in claim 24.

Regarding claim 37, see examiners rejection for claim 24 which is analogous to the rejection of claim 37.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of .

Regarding claim 26, Fursich (modified by Jones, Ahiska and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  [See Martin [0005] The images obtained by the cameras cover between 180 degrees and 360 degrees.  Also, see Fig. 5, the image sensor (110) covers a majority of the horizontal view in relation to the fisheye lens and each dotted line corresponds to approx. 15 degrees (i.e. take one quadrant which is 0 degrees from center to edge and divide it by the number of dashed lines).  Therefore, the image sensor covers at least +50-55 degrees and -50-55 degrees horizontally.  Also, see Fig. 3, two cameras (100-1, 100-2).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones, Ahiska and Goseberg) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  [See Martin [Fig. 5] The image sensor (which comprises a horizontal FOV) comprises at least or greater than 50% vertical dimension of the lens.  Also, see Fig. 3, two cameras (100-1, 100-2).]
Applying the same motivation as applied in claim 26.

Regarding claim 28, Fursich (modified by Jones, Ahiska and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  [See Martin [Fig. 5 and 0049] Shifted at about 20% or greater.]
Applying the same motivation as applied in claim 26.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ahiska (US 20100002071) and in further view of Martin (US 20160269629).

Regarding claim 29, Fursich (modified by Jones and Ahiska) disclose the device of claim 11.  Furthermore, Fursich discloses
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon, 
wherein each camera’s field of view overlaps with each neighboring camera’s field of view, 
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens.
However, Jones does disclose
wherein each camera’s field of view overlaps with each neighboring camera’s field of view, [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens. [See Jones [Fig. 10] Cameras in a multi-camera device lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich to add the teachings of Jones, in order to minimize distortions for multi-sensor imaging [See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  [See Martin [Fig. 5] The optical axis of the sensor and lens will be parallel in respect to the horizon.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ahiska) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Ahiska (US 20100002071).

Regarding claim 40, Fursich discloses a camera comprising:
an image sensor having an optical center; [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens. [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a controller configured to: acquire a first raw image of the scene via the image sensor of the camera; select a first type of distortion correction projection from a plurality of different types of distortion correction projections; generate a first distortion corrected image from the first raw image by translating pixel locations of pixels of the first raw image according to the selected first type of distortion correction projection; output the first distortion corrected image; 
receive user input that changes an operating mode of the camera;
dynamically select a second type of distortion correction projection different than the first type of distortion correction projection from the plurality of different types of distortion correction projections based on the change in operating mode of the multi-camera device; 
acquire a second raw image of the scene via the image sensor of the camera; generate a second distortion corrected image from the second raw image by translating pixel locations of pixels of the second raw image according to the selected type of distortion correction projection; and output the second distortion corrected image.
However, Ahiska does disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; select a distortion correction projection from a plurality of different distortion correction projections based on an operating condition of the multi-camera device; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to the selected distortion correction projection; and output the distortion corrected image.  [See Ahiska [Fig. 8] Multiple cameras connected to a PC.  Also, see 0055, Different lens/image sensor combinations produce different types and degrees of distortion.  Also, see 0067, Using mapping tables to correct the distortion and to remove geometric distortion and are not limited to spherical distortion.  Also, see Fig. 14.]
receive user input that changes an operating mode of the camera; [See Ahiska [0099] The image processing circuit within the camera is informed of the setting by the user.]
dynamically select a second type of distortion correction projection different than the first type of distortion correction projection from the plurality of different types of distortion correction projections based on the change in operating mode of the multi-camera device; [See Ahiska [0099-0102] Multiple distinct mapping tables to correct geometric distortion for projection.  Also, see 0102, any number of tables are used to correct any geometric distortion that varies as a function of some parameter of the system.  Also, see Fig. 8, two cameras.]
acquire a second raw image of the scene via the image sensor of the camera; generate a second distortion corrected image from the second raw image by translating pixel locations of pixels of the second raw image according to the selected type of distortion correction projection; and output the second distortion corrected image.  [See Ahisak [0067 and 0099-0102] Using mapping tables to correct/remove distortion based on focal length and/or aperture setting.  Also, see abstract, video camera (i.e. capturing multiple images including the claimed second images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ahiska, in order to apply image processing to enhance visual information when correcting a distorted fisheye/wide-view image by incorporating the type of lens and/or type of image sensor utilized in the cameras such that the appropriate image correction is utilized.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Ahiska (US 20100002071) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20170061687).

Regarding claim 41, Fursich (modified by Ahiska) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the plurality of different types of distortion correction projection includes at least one of cylindrical projection or spherical projection.
However, Hong does disclose
wherein the distortion correction projection includes at least one of cylindrical projection or spherical projection.  [See Hong [0050] Projection to a planar surface includes utilizing spherical model lens or cylindrical model lens.]
[See Hong [0003]].

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Ahiska (US 20100002071) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 42, Fursich (modified by Ahiska) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the first stitched panorama image, wherein the controller is configured to evaluate the second stitched panorama image with one or more machine-learning object-detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the second stitched panorama image.  
However, Lukac does disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the first stitched panorama image, wherein the controller is configured to evaluate the second stitched panorama image with one or more machine-learning object-detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the second stitched panorama image.  [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score.  It is also obvious to perform duplication of parts for generating multiple panoramic images over the time of the camera capturing images and to perform the same object recognition steps using the same machine learning.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ahiska) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mallet et al. (US Patent No. 8,446,433) – Col. 11 last para. to Col. 12 1st para. – selecting and retrieving a distortion model from a library, wherein the model selected is associated with a variety of lens and associated lens parameters, and also based on characteristics and settings to emulate a particular camera lens.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486